EXHIBIT 10.14

 

Those Persons Listed at Schedule One

 

 

Liquitek Enterprises, Inc



 

Second Agreement Amending Agreement for the Acquisition of Certain Ordinary
Shares and Rights of Distech Limited by Liquitek Enterprises

 

 

KPMG Legal

Solicitors

Auckland & Wellington

 

 

--------------------------------------------------------------------------------


 

Agreement                                           
dated                         2001

 

 

Parties

1              Those Persons Listed at Schedule One both jointly and severally
(“the Stockholders”)

 

2              Liquitek Enterprises, Inc a Nevada Corporation (“Liquitek”)

 

 

Background

 

A             The parties are all parties to the Principal Agreement.

 

B                                        The Principal Agreement contains
certain rights of rescission by the Stockholders in the case of a failure by
Liquitek to satisfy certain funding requirements.

 

C                                        The parties have agreed that such
rescission rights will be further amended to allow Liquitek an extended
opportunity to raise the required funds for the ongoing support of Distech.

 

D                                       The parties have agreed to enter into
this Agreement to amend the necessary provisions of the Principal Agreement to
reflect these changes.

 

Agreement

 


INTERPRETATION


DEFINITIONS:  IN THIS AGREEMENT UNLESS THE CONTEXT OTHERWISE REQUIRES:

“Agreement” means this amending agreement including the background provisions
and schedule;

 

“Distech” means Distech Limited;

 

“Insolvency Event” means, in respect of Liquitek:

 


IF AN APPLICATION OR ORDER IS MADE, OR A RESOLUTION IS PASSED OR PROPOSED TO BE
PASSED FOR THE LIQUIDATION OF THE COMPANY OR ITS REMOVAL FROM THE REGISTER, OR
THE COMPANY CEASES TO CARRY ON BUSINESS;


IF A RECEIVER, MANAGER, STATUTORY MANAGER, TRUSTEE, ADMINISTRATOR, INSPECTOR, OR
SIMILAR OFFICIAL IS APPOINTED IN RESPECT OF THE COMPANY OR ANY OF ITS ASSETS
WHETHER BY A COURT, BY THE COMPANY, BY ITS CREDITORS OR OTHERWISE;


IF AN ASSIGNMENT, ARRANGEMENT OR COMPOSITION FOR THE BENEFIT OF OR WITH
CREDITORS IS PROPOSED OR MADE, OR A MORATORIUM OR ADMINISTRATION IS PROPOSED,
ORDERED OR ARRANGED;

 

 

2

--------------------------------------------------------------------------------


 


IF ANY HOLDER OF A SECURED INTEREST IN ANY ASSET OF THE COMPANY ENTERS INTO OR
TAKES POSSESSION OF SUCH ASSET OR TAKES ANY OTHER STEP TO REALISE OR ENFORCE
SUCH SECURED INTEREST; OR


IF THE COMPANY IS PLACED INTO CHAPTER 7 OR AN APPLICATION IS MADE TO PLACE THE
COMPANY INTO CHAPTER 7 OR ANY OTHER SIMILAR CIRCUMSTANCE;

“Principal Agreement” means the Agreement for the Acquisition of Certain
Ordinary Shares and Rights of Distech Limited by Liquitek Enterprises, Inc,
dated 30 November 2000 and between Liquitek and the Stockholders as amended by
an Agreement Amending Agreement for Acquisition of Certain Ordinary Shares and
Rights of Distech Limited by Liquitek Enterprises made on or about 27 August
2001; and

 

“Rescission Date”  means the date on which any rescission is effected in
accordance with clause 2.1.a.

 


DEFINITIONS IN THE PRINCIPAL AGREEMENT:  IN THIS AGREEMENT, ANY TERM NOT DEFINED
IN THIS AGREEMENT BUT WHICH IS DEFINED IN THE PRINCIPAL AGREEMENT WILL, UNLESS
THE CONTEXT OTHERWISE REQUIRES, HAVE THE MEANING GIVEN TO THAT TERM IN THE
PRINCIPAL AGREEMENT.


 


PRINCIPAL AGREEMENT FURTHER AMENDED


AMENDMENTS:  WITH EFFECT FROM THE DATE OF THIS AGREEMENT CLAUSE 1.4.2 OF THE
PRINCIPAL AGREEMENT WILL BE AMENDED AS FOLLOWS:


THE STOCKHOLDERS WILL HAVE THE RIGHT TO RESCIND THE PRINCIPAL AGREEMENT BY
GIVING WRITTEN NOTICE TO LIQUITEK AT ANY TIME UP TO 30 APRIL 2002 AND OTHERWISE
IN ACCORDANCE WITH THE PROCEDURE SET OUT IN CLAUSE 1.4.2 IF:

LIQUITEK FAILS BY 31 MARCH 2002 TO RAISE THE TOTAL SUM OF US$5,100,000; OR

BEFORE 30 APRIL 2002 LIQUITEK NOTIFIES THE STOCKHOLDERS THAT IT IS CEASING ITS
ATTEMPTS TO RAISE THE TOTAL SUM OF US$5,100,000; OR

AN INSOLVENCY EVENT OCCURS PRIOR TO OR ON 31 MARCH 2002.


SHOULD SUCH RESCISSION RIGHTS BE EXERCISED BY THE STOCKHOLDERS, THEN IN RESPECT
OF ANY AMOUNTS ADVANCED BY LIQUITEK TO DISTECH FROM THE DATE OF THE LOI THROUGH
TO 31 MARCH 2002:

IF NO INSOLVENCY EVENT HAS OCCURRED PRIOR TO 31 MARCH 2002, THEN THE PARTIES
WILL PROCURE THAT:

(aa)         advances owing by Distech to Liquitek up to a maximum amount of
$US2,000,000 will be converted to shares in Distech on the basis that Liquitek
will receive a 1.25% interest in Distech for every $US100,000 converted to
equity.

 

(bb)         any advance owing by Distech to Liquitek in excess of US$2,000,000
will be a debt owing by Distech to Liquitek.

 

3

--------------------------------------------------------------------------------


 

IF AN INSOLVENCY EVENT HAS OCCURRED PRIOR TO 31 MARCH 2002, THEN DISTECH WILL BE
IMMEDIATELY RELEASED FROM ITS OBLIGATIONS TO REPAY ANY SUMS ADVANCED BY LIQUITEK
TO DISTECH, AND LIQUITEK WILL HAVE NO FURTHER RIGHTS TO CLAIM SUCH SUMS FROM
DISTECH, THE STOCKHOLDERS OR ANY OTHER PERSON WHATSOEVER.


ADVANCES:  THE PARTIES AGREE THAT (WITHOUT LIMITING THE SUMS WHICH MAY BE PART
OF THE ADVANCES) FOR THE PURPOSES OF DETERMINING THE AMOUNT ADVANCED BY LIQUITEK
TO DISTECH UNDER CLAUSE 2.1 (B) THE FOLLOWING WILL BE DEEMED TO BE ADVANCES:


ONE-HALF OF THE SALARY AND RELATED PAYROLL TAXES AND FRINGE BENEFITS FOR KENT
PRICE FROM APRIL 1, 2001 THROUGH THE RESCISSION DATE.


ALL OF THE SALARY AND RELATED PAYROLL TAXES AND FRINGE BENEFITS FOR CHIP BARCUS
FROM MAY 1, 2001 THROUGH THE RESCISSION DATE.


ALL OF THE SALARY AND RELATED PAYROLL TAXES AND FRINGE BENEFITS FOR DUDLEY WARD
FROM NOVEMBER 30, 2000 THROUGH THE RESCISSION DATE.


ONE-HALF OF THE APARTMENT RENTAL FOR KENT PRICE FROM MARCH THROUGH AUGUST 2002,
WHICH AMOUNTS TO US$3,150.


THE FEES FROM BDO SPICERS; AMERICAN APPRAISAL; GIBSON, HAGLUND AND PAULSEN; AND
SQUAR, MILNER, REEHL AND WILLIAMSON RELATED TO SEC FILINGS AND NEW ZEALAND
CORPORATE FILINGS.


ONE-HALF OF THE RENTAL CHARGES ON KENT PRICE’S OFFICE FROM JANUARY 1, 2001
THROUGH THE RESCISSION DATE, PLUS ALL OF THE RENTAL CHARGES FOR DUDLEY WARD’S
OFFICE FROM JULY 1, 2001 THROUGH THE RESCISSION DATE.

Any expenditures in New Zealand for matters that are Liquitek’s responsibility
will be offset against the advances to arrive at a net amount of advances to be
converted to equity.  Such disbursements for which Liquitek would bear
responsibility are those other than for Liquitek’s involvement with Distech.  In
particular, for these purposes, travel of Liquitek personnel between New Zealand
and the United States is a Distech responsibility.  The advances will include
any allocation of labour costs for Les Moore, Culley Davis, John Nagel, Daron
Smith or any of the headquarters staff for work done on Distech affairs
(including for example strategic and operational planning, management
supervision, fund raising, routine accounting, SEC reporting).

 


WARD RELOCATION:  IN THE EVENT OF RESCISSION, THE STOCKHOLDERS WILL PROCURE THAT
DISTECH PAYS THE COSTS OF RELOCATING DUDLEY WARD AND ANY OTHER DISTECH PERSONNEL
WHO MAY REQUIRE SUCH RELOCATION UPON RESCISSION.


DISTECH RELOCATION:  IN THE EVENT OF RESCISSION, THE STOCKHOLDERS WILL PROCURE
THAT DISTECH PAYS THE COSTS OF RELOCATING ANY DISTECH PROPERTY FROM LIQUITEK
FACILITIES TO DISTECH FACILITIES.


APPLICATION TO REMAINING STOCKHOLDERS:  THE PARTIES AGREE THAT, IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE 3.2 OF THE PRINCIPAL AGREEMENT, THE REMAINING
STOCKHOLDERS ARE ALSO PROVIDED WITH THE

 

4

--------------------------------------------------------------------------------


 


ABOVE MENTIONED RESCISSION RIGHTS, AND THAT THE RIGHTS OF RESCISSION PROVIDED TO
THE REMAINING STOCKHOLDERS ARE AMENDED FOR THE BENEFIT OF SUCH REMAINING
STOCKHOLDERS IN ACCORDANCE WITH CLAUSE 2.1 ABOVE.


NO OTHER CHANGES:  SUBJECT TO CLAUSE 2.1, IN ALL OTHER RESPECT THE PRINCIPAL
AGREEMENT WILL REMAIN UNCHANGED AND CONTINUE TO BIND AND BE ENFORCEABLE AGAINST
THE STOCKHOLDERS AND LIQUITEK.


 


OPERATIONAL MATTERS


LOAN TO BE RAISED:  THE CAPITAL TO BE RAISED IN ACCORDANCE WITH CLAUSE 2.1 A. I.
WILL INCLUDE:


US$2,100,000 INVESTED BY  CULLY W DAVIS IN JULY 2001;


US$1,200,000 PAID BY BART WARNER FOR A SECURED NOTE IN AUGUST 2001; AND


THE SUM TO BE RAISED BY DISTECH IN ACCORDANCE WITH CLAUSE 3.2


DISTECH RAISING:  THE STOCKHOLDERS MUST PROCURE THAT DISTECH RAISES IN NEW
ZEALAND THE SUM OF NZ$300,000 BY 15 NOVEMBER 2001.


FURTHER CAPITAL RAISING:  BOTH LIQUITEK AND DISTECH PERSONNEL WILL WORK TOGETHER
TO RAISE THE REQUIRED CAPITAL.  ALL FUNDS RAISED BY DISTECH PERSONNEL WILL BE
DEDICATED TO DISTECH OPERATIONS, BOTH THOSE IN NEW ZEALAND AND THOSE IN THE
UNITED STATES.  SIMILARLY ALL OPERATING REVENUES GENERATED BY DISTECH WILL BE
APPLIED EXCLUSIVELY TO DISTECH OPERATIONS, BOTH THOSE IN NEW ZEALAND AND THOSE
IN THE UNITED STATES.  TO THE MAXIMUM EXTENT POSSIBLE, ALL DISTECH OPERATIONS,
BOTH NEW ZEALAND AND UNITED STATES, WILL BE FUNDED BY NEW ZEALAND INVESTMENT AND
DISTECH OPERATING REVENUES IN ORDER TO MINIMISE THE ADVANCES FROM LIQUITEK THAT
MIGHT ULTIMATELY HAVE TO BE CONVERTED TO EQUITY ON ANY RESCISSION.  ANY
EXPENDITURE FOR DISTECH PAID FOR WITH FUNDS RAISED OR GENERATED BY LIQUITEK AND
NOT IN CONFORMITY WITH THE OPERATING PLAN  REFERRED TO IN CLAUSE 3.6 BELOW MUST
BE APPROVED BY THE DISTECH BOARD, AS SUCH EXPENDITURE WILL  ADD TO THE ADVANCES
TOTAL THAT WOULD BE CONVERTED TO EQUITY ON ANY RESCISSION.


DISTECH FUNDING:  IN ADDITION TO THE FUNDING TO BE RAISED BY DISTECH IN
ACCORDANCE WITH CLAUSE 3.2, LIQUITEK MUST MAKE THE FOLLOWING FURTHER ADVANCES TO
DISTECH:


US$200,000 BY 15 NOVEMBER 2001; AND


US$300,000 PAYABLE IN 5 EQUAL MONTHLY INSTALMENTS OF US$60,000 EACH COMMENCING
ON 30 NOVEMBER 2001.


LIQUITEK BOARD:  AT THE REQUEST OF THE STOCKHOLDERS, EITHER CHRIS HORTON OR ED
HARMAN WILL BE ADDED TO THE LIQUITEK BOARD OF DIRECTORS AS A REPLACEMENT FOR
CULLEY W. DAVIS.


DISTECH BOARD:  THE BOARD OF DIRECTORS OF DISTECH WILL BE REDUCED TO FIVE
MEMBERS AND WILL CONSIST OF JOHN NAGEL, KENT PRICE, DUDLEY WARD, GUY EADY AND
CHRIS HORTON.


DISTECH COO:  KENT PRICE WILL REMAIN AS PRESIDENT/COO OF DISTECH.  THERE WILL BE
A RESTRUCTURING OF THE DISTECH ORGANISATION.  THE DISTECH BOARD WILL BE AFFORDED
THE OPPORTUNITY TO EXPRESS THEMSELVES REGARDING THIS REORGANISATION PRIOR TO
PRESENTING IT TO THE

 

5

--------------------------------------------------------------------------------


 


LIQUITEK BOARD FOR APPROVAL.  ADOPTION OF THE REORGANISATION WILL BE A JOINT
DECISION BETWEEN LIQUITEK AND DISTECH INTERESTS.


OPERATING PLAN:  A NEW OPERATING PLAN FOR DISTECH COVERING THE PERIOD FROM 01
OCTOBER 2001 THROUGH 31 MARCH 2002 WILL BE DEVELOPED.  THE PLAN MUST BE AGREED
TO BY EACH MEMBER OF THE DISTECH MANAGEMENT TEAM AND THE DISTECH BOARD BEFORE IT
IS PRESENTED TO THE LIQUITEK BOARD FOR ADOPTION.  IT WILL PROVIDE FOR CAPITAL
DEVELOPMENT ON THE “BOOTSTRAPPING” CONCEPT DESCRIBED ABOVE.


INVESTMENT SUMMARY:  A REVISED LIQUITEK INVESTMENT SUMMARY WILL BE DEVELOPED
THAT CAN BE USED IN FUND RAISING EFFORTS IN BOTH NEW ZEALAND AND THE UNITED
STATES.  IT WILL EMPHASIZE THE CONTRIBUTIONS OF THE NON-DISTECH PORTIONS OF
LIQUITEK ALONG WITH THE DISTECH OPERATIONS SO NEW ZEALAND INVESTORS CAN BE
BETTER EDUCATED ON THE TOTALITY OF LIQUITEK.


LIQUITEK LOCK UP:  THE LIQUITEK SHARES HELD BY THE STOCKHOLDERS AND REMAINING
STOCKHOLDERS WILL BE MADE FREELY TRADABLE UNDER RULE 144 AND RELEASED FROM THE
LOCK-UP PROVISIONS AS IN THE PRINCIPAL AGREEMENT.


DISTECH REPORTING:  LIQUITEK MUST PROCURE THAT DISTECH PROVIDES TO THE
STOCKHOLDERS MONTHLY ACCOUNTING REPORTS, INCLUDING A GENERAL LEDGER TRIAL
BALANCE AND DEBTORS AND CREDITORS SUBSIDIARY LEDGERS, BY THE CLOSE OF THE FIFTH
WORKING DAY AFTER THE END OF EACH MONTH.  THESE ARE TO BE CONSISTENT WITH THE
STRUCTURE OF THE ACCOUNTING SYSTEM THAT WAS TO HAVE BEEN IMPLEMENTED APRIL 1,
2001.

 

Execution

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Detroit Investments

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Milcon Developments

 

 

 

 

 

(NEW ZEALAND) Limited by:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Harvey Nominees

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Kauri Stock

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Dairy Improvements

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Signed on behalf of de la Cour Investments

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Liquitek Enterprises, Inc

 

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

Schedule 1
The Stockholders

 

10

--------------------------------------------------------------------------------


 

The Stockholders are:

 


DETROIT INVESTMENTS LIMITED, A COMPANY INCORPORATE AT AUCKLAND;


MILCON DEVELOPMENTS (NEW ZEALAND) LIMITED, A COMPANY INCORPORATE AT AUCKLAND;


HARVEY NOMINEES LIMITED, A COMPANY INCORPORATED AT AUCKLAND;


KAURI STOCK LIMITED, A COMPANY INCORPORATED AT AUCKLAND;


DAIRY IMPROVEMENTS LIMITED, A COMPANY INCORPORATED AT AUCKLAND; AND


DE LA COUR INVESTMENTS LIMITED, A COMPANY INCORPORATED AT HAMILTON.

 

 

11

--------------------------------------------------------------------------------